 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5    SEAN E. COOTS,                                          Case No. 3:19-cv-00689-LRH-CLB
 6                                          Petitioner,
             v.                                                             ORDER
 7
      ISIDRO BACA, et al.,
 8
                                        Respondents.
 9

10          This habeas matter is before the Court on Petitioner Sean E. Coots’s failure to keep the
11   Court apprised of his current address. In addition, the Court granted respondents’ motion to dismiss
12   (ECF No. 27). The Court advised Petitioner to either move to dismiss the petition without prejudice
13   or file a motion for appropriate relief, including a motion to stay and abey. Petitioner failed to
14   timely respond to the Court’s order.
15          The Northern Nevada Correctional Center Law Library has returned court filings sent
16   to the last institutional address Petitioner provided with a notation indicating that he has been
17   paroled. See Returned Mail (NEF) as Undeliverable (ECF No. 28). The inmate locator tool on
18   the Nevada Department of Corrections’ (“NDOC”) website similarly reflects that Petitioner is now
19   paroled. The NDOC website further reflects that Petitioner’s parole hearing took place on July 23,
20   2020, and that he has been paroled since October 3, 2020.
21          The Local Rules of Practice require all parties, including habeas petitioners, to immediately
22   file with the court written notice of any change of address. LR IA 3-1, LR 2-2. The Local
23   Rules also warn that failure to comply may result in dismissal of the action, with or
24   without prejudice, or other sanctions as the court deems appropriate. Id. See also Carey v. King,
25   856 F.2d 1439, 1441 (9th Cir. 1988) (“A party, not the district court, bears the burden of keeping
26   the court apprised of any changes in his mailing address.”).
27          Petitioner has not filed a notice of change of address or taken other action to further
28   prosecute this case. As Petitioner has failed to comply with the Local Rules, it is therefore ordered


                                                          1
 1   that this action is dismissed without prejudice.

 2          IT IS THEREFORE ORDERED that this action is dismissed without prejudice based on

 3   Petitioner’s failure to comply with the Local Rules.

 4          IT IS FURTHER ORDERED that the Clerk of Court is instructed to enter final judgment

 5   accordingly and close this case.

 6          DATED this 4th day of May, 2021.

 7

 8
                                                            LARRY R. HICKS
 9                                                          UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                        2
